EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Herman on 12/17/2021.

The application has been amended as follows:
Claim 4, line 5: “the plurality of signal channels” was replaced with --the plurality of electrical uterine contraction monitoring signal channels and the plurality of acoustic uterine contraction monitoring signal channels--;
Claim 4, line 12: “best” was replaced with --specific--;
Claim 6, line 2: “best” was replaced with --specific--;
Claim 6, line 6: --the-- was inserted before “plurality of optimized”;
Claim 6, line 7: --a-- was inserted before “signal-to-noise”;
Claim 6, lines 7-8: “the particular one of the interim uterine activity traces that corresponds to each of the plurality of optimized weight sets” was replaced with--a particular one of the interim uterine activity traces that corresponds to the particular one of the plurality of optimized weight sets--; 
Claim 6, line 16: “a one” was replaced with --one--; 
Claim 6, line 17: “having a best optimized weight set mean” was deleted;
Claim 6, line 17: “best one” was replaced with --specific one--;
Claim 7, line 9: --a-- was inserted before “signal-to-noise”;
Claim 7, line 12: --a-- was inserted before “signal-to-noise”;
Claim 7, line 17: “a contraction” was replaced with --the contraction--;
Claim 7, line 18: “a difference” was replaced with --the difference--;
Claim 7, line 22: “a contraction” was replaced with --the contraction--;
Claim 7, line 23: “a difference” was replaced with --the difference--;
Claim 7, line 27: “better” was replaced with --greater--;
Claim 7, line 29: “a best weight” was replaced with --the best weight--;
Claim 7, line 30: “better” was replaced with --greater--; 
Claim 8, line 3: “the plurality of channel sets prior to” was replaced with --the plurality of channel sets, by enhancing data in channels with marked contractions, prior to--;
Claim 8, line 4: “best” was replaced with “specific”;
Claim 9, lines 4-5: “the plurality of signal channels” was replaced with --the plurality of electrical uterine contraction monitoring signal channels and the plurality of acoustic uterine contraction monitoring signal channels--;
Claim 9, lines 6-7: “the plurality of signal channels” was replaced with --the plurality of electrical uterine contraction monitoring signal channels and the plurality of acoustic uterine contraction monitoring signal channels--;
Claim 9, lines 7-8: “the plurality of signal channels” was replaced with --the plurality of electrical uterine contraction monitoring signal channels and the plurality of acoustic uterine contraction monitoring signal channels--;
Claim 9, line 9: “the plurality of signal channels” was replaced with --the plurality of electrical uterine contraction monitoring signal channels and the plurality of acoustic uterine contraction monitoring signal channels--;
Claim 9, line 11: “a best” was deleted;
Claim 10, lines 3-4: “the best one of the plurality of clusters” was replaced with --the one of the plurality of clusters by removing channels that reduce inner agreement between the plurality of electrical uterine contraction monitoring signal channels and the plurality of acoustic uterine contraction monitoring signal channels in the one of the plurality of clusters--; 
Claim 11, line 3: “the best one” was replaced with --the one--;
Claim 11, line 4: “the signal channels” was replaced with --the plurality of electrical uterine contraction monitoring signal channels or the plurality of acoustic uterine contraction monitoring signal channels--;
Claim 11, line 4: “best” was deleted;
Claim 12, line 2: “the plurality of signal channels” was replaced with --the plurality of electrical uterine contraction monitoring signal channels and the plurality of acoustic uterine contraction monitoring signal channels--;
Claim 12, line 3: “the plurality of signal channels” was replaced with --the plurality of electrical uterine contraction monitoring signal channels and the plurality of acoustic uterine contraction monitoring signal channels--;
Claim 12, lines 4-5: “the plurality of signal channels” was replaced with --the plurality of electrical uterine contraction monitoring signal channels and the 
Claim 12, line 7: “the plurality of signal channels” was replaced with --the plurality of electrical uterine contraction monitoring signal channels and the plurality of acoustic uterine contraction monitoring signal channels--;
Claim 12, line 12: “measures” was replaced with “measure”;
Claim 12, line 13: “eliminated” was replaced with “removed”;
Claim 14, line 7: “a plurality of” was replaced with --the--;
Claim 14, line 14: --from the plurality of raw bio-potential inputs-- was inserted after “the plurality of signal channels”; 
Claim 15, line 7: “a plurality of” was replaced with --the--; and
Claim 15, line 14: --from the plurality of raw bio-potential inputs-- was inserted after “the plurality of signal channels”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

35 U.S.C. § 112 Analysis
The rejections of claims 4 and 7 under 35 U.S.C. §112(b) for having multiple recitations of “a particular one of the plurality of channel sets” are withdrawn. The recitations are being interpreted to refer to any one of the plurality of channel sets. 

35 U.S.C. § 101 Analysis
Claims 1 and 3-15 are patent eligible. For example, the recitation of “utilizing, by the at least one computer processor, a machine learning algorithm to calculate a plurality of channel weights for (i) the plurality of electrical uterine contraction monitoring signals and (ii) the plurality of acoustic uterine contraction monitoring signal channels” of claim 1 is not a mere abstract idea since it does not involve a mental process that can be practically performed in the human mind including observation, evaluation, judgement, and option and using pen and paper. 
Claims 3-15 are patent eligible by virtue of their dependence from claim 1. 

Double Patenting
Claims 1 and 3-15 are patent eligible. Claims 1 and 3-15 are no longer claiming the same invention as that of claims 1-15 of copending Application No. 17/168,999. 

Prior Art Analysis
With respect to claim 1, the prior art does not teach or suggest: “calculating, by the at least one computer processor, based at least on the plurality of channel weights, a weighted average of (i) the plurality of electrical uterine contraction monitoring signal channels and (ii) the plurality of acoustic uterine contraction monitoring signal channels; and generating, by the at least one computer processor, a combined uterine contraction monitoring signal channel based on the weighted average” along with the other features of claim 1. 
Claims 3-15 are allowed by virtue of their dependence from claim 1. 

US 2003/0125635 A1 (Maalouf) discloses receiving a plurality of electrical uterine contraction monitoring signal channels (¶ [0016] discloses EMG1 and EMG2 input signals for monitoring uterine contractions) and generating a weighted average 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791